— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered June 7, 1984, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant did not object to either the court’s charge regarding possession of a weapon or the People’s summation, his claims with respect thereto are unpreserved for appellate review as a matter of law (see, CPL 470.05; People v McGuire, 122 AD2d 284). In any event, the court’s charge was correct, and the People’s summation fell within the " 'four corners of the evidence’ ” and was therefore proper (People v Ashwal, 39 NY2d 105, 109; People v Brockington, 126 AD2d 655, 657).
The defendant has failed to demonstrate a deprivation of his right to the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Rivera, 71 NY2d 705). Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.